

	

		II

		109th CONGRESS

		1st Session

		S. 814

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Thomas (for himself

			 and Mr. Enzi) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Mineral Leasing Act to promote the

		  development of Federal coal resources.

	

	

		1.Short titleThis Act may be cited as the

			 Coal Leasing Amendments Act of

			 2005.

		2.Financial

			 assurances with respect to bonus bidsSection 2(a) of the Mineral Leasing Act

			 (30 U.S.C.

			 201(a)) is amended by adding at the end the following:

			

				(4)(A)The Secretary shall not

				require a surety bond or any other financial assurance to guarantee payment of

				deferred bonus bid installments with respect to any coal lease issued on a cash

				bonus bid to a lessee or successor in interest having a history of a timely

				payment of noncontested coal royalties and advanced coal royalties in lieu of

				production (where applicable) and bonus bid installment payments.

					(B)The Secretary may waive any

				requirement that a lessee provide a surety bond or other financial assurance

				for a coal lease issued before the date of enactment of this paragraph only if

				the Secretary determines that the lessee has a history of making the timely

				payments described in subparagraph (A).

					(5)Notwithstanding any other provision

				of law, if the lessee under a coal lease fails to pay any installment of a

				deferred cash bonus bid within 10 days after the Secretary provides written

				notice that payment of the installment is past due—

					(A)the lease shall automatically

				terminate; and

					(B)any bonus payments already made to the

				United States with respect to the lease shall not be returned to the lessee or

				credited in any future lease

				sale.

					.

		3.Mining

			 plansSection 2(d)(2) of the

			 Mineral Leasing Act (30 U.S.C. 202a(2))

			 is amended—

			(1)by inserting

			 (A) after (2); and

			(2)by adding at the

			 end the following:

				

					(B)The Secretary may establish a period

				of more than 40 years if the Secretary determines that the longer

				period—

						(i)will ensure the maximum economic

				recovery of a coal deposit; or

						(ii)is in the interest of the orderly,

				efficient, or economic development of a coal

				resource.

						.

			4.Repeal of the 160-ACRE

			 limitation for coal leasesSection 3 of the

			 Mineral Leasing Act (30 U.S.C. 203) is

			 amended in the first sentence by striking such lease, and all

			 that follows through the period at the end and inserting the

			 lease..

		5.Payment of

			 advance royalties under coal leases

			(a)In

			 generalSection 7 of the Mineral

			 Leasing Act of 1920 (30 U.S.C. 207) is amended by

			 striking subsection (b) and inserting the following:

				

					(b)(1)Each lease shall be

				subject to the condition of diligent development and continued operation of the

				mine, except in cases in which operations under the lease are interrupted by

				strikes, the elements, or casualties not attributable to the lessee.

						(2)(A)The Secretary of the

				Interior may suspend the condition of continued operation on the payment of

				advance royalties if the Secretary of the Interior determines that the

				suspension is in the public interest.

							(B)The amount of advance royalties to be

				paid under subparagraph (A) shall be determined based on—

								(i)(I)the average price in

				the spot market for sales of coal from the same region during the last month of

				each applicable continued operation year; or

									(II)if there is no spot market for coal

				from the same region, a comparable method established by the Secretary of the

				Interior to capture the commercial value of coal; and

									(ii)based on commercial quantities, as

				defined by regulations issued by the Secretary of the Interior.

								(C)Advance royalties may be accepted in

				lieu of the condition of continued operation for not more than a total of 20

				years during the initial term and any extended terms of a lease.

							(3)(A)Subject to subparagraph

				(B), the amount of a production royalty paid for any year shall be reduced by

				the amount of any advance royalties paid under the lease to the extent that the

				advance royalties have not been used to reduce production royalties for a prior

				year.

							(B)The amount of a production royalty

				shall not be reduced below zero.

							(4)This subsection applies to any lease

				or logical mining unit that is—

							(A)in existence on the date of enactment

				of this paragraph; or

							(B)issued or approved after the date of

				enactment of this paragraph.

							(5)Nothing in this subsection affects

				the requirement in the second sentence of subsection (a) relating to

				commencement of production at the end of 10

				years.

						.

			(b)Authority to

			 waive, suspend, or reduce advance royaltiesSection 39 of the

			 Mineral Leasing Act (30 U.S.C. 209) is

			 amended by striking the last sentence.

			6.Elimination of

			 deadline for submission of coal lease operation and reclamation

			 planSection 7(c) of the

			 Mineral Leasing Act (30 U.S.C. 207(c)) is

			 amended in the first sentence by striking and not later than three years

			 after a lease is issued,.

		7.Inventory

			 requirement

			(a)DefinitionsIn

			 this section:

				(1)Compliant

			 coalThe term compliant coal means coal that

			 contains not less than 1.0 and not more than 1.2 pounds of sulfur dioxide per

			 million Btu.

				(2)SecretaryThe

			 term Secretary means the Secretary of the Interior.

				(3)Supercompliant

			 coalThe term supercompliant coal means coal that

			 contains less than 1.0 pounds of sulfur dioxide per million Btu.

				(b)Review of

			 assessments; inventoryThe Secretary, in consultation with the

			 Secretary of Agriculture and the Secretary of Energy, shall review coal

			 assessments and other available data for purposes of preparing an inventory

			 that identifies—

				(1)public land with

			 coal resources;

				(2)the extent and

			 nature of any restrictions or impediments to the development of coal resources

			 on the public land identified under paragraph (1); and

				(3)with respect to

			 areas of the identified public land for which sufficient data exists, resources

			 of compliant coal and supercompliant coal.

				(c)Completion and

			 updates of inventory

				(1)CompletionNot

			 later than 2 years after the date of enactment of this Act, the Secretary shall

			 complete the inventory required under subsection (b).

				(2)UpdatesThe

			 Secretary shall update the inventory prepared under subsection (b) as the

			 availability of data and developments in technology warrant.

				(d)ReportThe

			 Secretary shall submit to the Committee on Resources of the House of

			 Representatives and the Committee on Energy and Natural Resources of the Senate

			 and make publicly available—

				(1)on completion of

			 the inventory required under subsection (b), a report that includes the

			 inventory; and

				(2)any updates of the

			 inventory prepared under subsection (c)(2).

				8.Application of

			 amendmentsThe amendments made

			 by this Act apply with respect to any coal lease issued before, on, or after

			 the date of enactment of this Act.

		

